EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew J. Taska on March 22-23.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 23, 31 and 32 have been amended as follows:
	
23. (currently amended): An optical branching/coupling device comprising: 
a first splitter configured to split an optical signal from a first terminal station; 
a second splitter configured to split an optical signal from a second terminal station; 
a wavelength selector configured to:
output, from a first output port, an optical signal on a first wavelength band and an optical signal on a third wavelength band that does not overlap the first wavelength band; and 
output, from a second output port, an optical signal on a second wavelength band that does not overlap the first wavelength band, based on:

the optical signal on the third wavelength band that is input to a second input port, 
wherein the optical signals of the first to the third wavelength band are derived from output of the first splitter and output of the second splitter, 
a crossbar switch configured to:
output a first output signal and a second output signal, based on outputs of the first output port and the second output port;
a first optical switch configured to:
output, to the second terminal station, one of an optical signal split at the first splitter and the first output signal of the crossbar switch; and
a second optical switch configured to: 
output, to [[the]] a third terminal station, one of an optical signal split at the second splitter and a second output signal of the crossbar switch.

31. (currently amended): An optical communication system, wherein the optical branching/coupling device according to claim 23 is connected to:
[[a]] the first terminal station configured to transmit, to the optical branching/coupling device, an optical signal on a predetermined wavelength band;
[[a]] the third terminal station configured to receive, from the optical branching/coupling device, an optical signal on a predetermined wavelength band; and 
the second terminal station configured to receive an optical signal on a predetermined wavelength band split by the optical branching/coupling device and transmitting an optical signal on an predetermined wavelength band to be used for multiplexing at the optical branching/coupling device. 

32. (currently amended): An optical branching/coupling method comprising: 
splitting, by a first splitter, an optical signal from a first terminal station; 
splitting, by a second splitter, an optical signal from a second terminal station; 
outputting, from a first output port of a wavelength selector, an optical signal on a first wavelength band and an optical signal on a third wavelength band that does not overlap the first wavelength band; and 
outputting, from a second output port of the wavelength selector, an optical signal on a second wavelength band that does not overlap the first wavelength band, based on:
the optical signal on the first wavelength band and the optical signal on the second wavelength band that are input to a first input port; and 
the optical signal on the third wavelength band that is input to a second input port, 
wherein the optical signals of the first to the third wavelength band are derived from output of the first splitter and output of the second splitter, 
outputting, from a crossbar switch, a first output signal and a second output signal based on outputs of the first output port and the second output port; 

outputting, from a second optical switch to [[the]] a third terminal station, one of an optical signal split at the second splitter and an second output signal of the crossbar switch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        March 23, 2021